Title: Account with St. Mary’s Seminary, [ca. July 1809]
From: Madison, James
To: 


          
            [ca. July 1809]
          
          
            Dr. James Madison for Master John Todd.
            
              1809
              
              College charges as Specified in the Prospectus.
              
            
            
              June
              7.
              Washing two Quarters
              9.    
              
            
            
              
              
              Mending linen and Stockings
              3.    
              
            
            
              
              
              Doctor’s fees and Medicines
              4.    
              
            
            
              
              
              Paper, Slates, Quills &ca
              3.    
              
            
            
              
              
              Postage and Penny post Com”
              1 31
              
            
            
              
              
              Six months Board and Tuition
              115.    
              135 31.
            
          
          
            Classic Books
            
              Decembr.
              16.
              Ross Grammar
              .75
              
            
            
              
              
              Young’s Dictionary
              4.    
              
            
            
              
              
              Gloucester’s Grammar
              1.    
              
            
            
              
              
              Spanish Dictionary
              2 50
              
            
            
              
              
              Josse’s Grammar
              2.    
              
            
            
              1809
              
              Ortografía Castillana
                  .50
              
            
            
              January
              27.
              Horace
                  .40
              11 15
            
          
          Expenses foreign to the Pension, which, according to the Prospectus the College advances at the request of the Parents.
          
            Clothing.
            
              Decembr.
              20.
              One pair of Suspenders
                  .50
              
            
            
              1809.
              31
              Mending Clothes, from the 26th. Novembr.
                  .25
              
            
            
              January
              5
              1 pair Silk Stockings
              4.    
              
            
            
              
              
              1 pair Silk Gloves
              1 50
              
            
            
              
              
              3. pairs Stockings at $1.50
              4 50
              
            
            
              
              
              3. handkerchiefs at 62 ½
              1 87 ½
              
            
            
              
              
              1. Yard ¾ Cloth for a uniform Coat at $10.
              17 50
              
            
            
              
              
              ¾ Yard black Velvet at $1.50
              1 12 ½
              
            
            
              
              
              Buttons, Silk Linen &ca $2. Making $4.
              6.    
              
            
            
              
              
              4. Yards (almost) for a Great Coat at $1.50.
              6.    
              
            
            
              
              
              Trimmings and Making
              4 25
              
            
            
              
              
              Amount Carried over
              $47 50
              146 46
            
            
            
              
              
              Amount brought forwd.
              $ 47 50
              146 46
            
          
          
            Clothing Continued
            
              1809.
              
              
              
              
            
            
              January.
              19
              2. handkerchiefs at 75. Cts.
              1 50
              
            
            
              
              
              Mending Clothes
                  .87 ½
              
            
            
              
              24.
              4. Yards Velvet for a pair of Pantaloons at $1.12 ½
              4 50
              
            
            
              
              
              Trimmings and Making
              2 25
              
            
            
              
              28.
              Mending Clothes
                  .16
              
            
            
              February
              4.
              1. pair of Shoes
              2 50
              
            
            
              
              18.
              Mending Clothes
                  .16
              
            
            
              
              
              Mending a pair of Boots; & Tassels
              2 62 ½
              
            
            
              March
              4
              Mending Shoes
                  .75
              
            
            
              April.
              8
              Ditto Clothes
                  .25
              
            
            
              
              24.
              Ditto ditto
                  .16
              
            
            
              Mai
              15.
              Mending Clothes from the 1st.
                  .31 ¼
              
            
            
              
              29.
              ditto ditto
                  .37 ½
              
            
            
              
              ″
              1. pair of boots foxed
              3.75
              
            
            
              
              23.
              5. Yards ¼ Nankeen for 1. pair of Pantaloons
              1 31 ¼
              
            
            
              
              
              Trimmings & Making
              2 25
              
            
            
              June
              3
              Mending Clothes
                  .37 ½
              
            
            
              
              
              ditto ditto
              .66 ½
              72 27
            
          
          
            Accomplishments.
            
              
              
              Drawing Master, Six months Lessons from the 7. Xber. to the 7th. June
              24.    
              
            
            
              No. the Drawing Master has not produced his bill
              
              Drawing paper, Crayons and Models
              6.    
              
            
            
              
              Paid Mr. Forster Private writing Master, for 6. months Lessons from the 7th. December to the 7th. June
              
              
            
            
              
              
               
              30. ”
            
          
          
            Extra Money advanced.
            
              
              
              Omitted the 17th. March, a hat
              4.    
              
            
            
              February
              28.
              Money advancd. for a pair of boots and for his Journey
              15.    
              
            
            
              March
              29.
              to him advanced for his tour to Washington
              7.   
              
            
            
            
              May
              1. & 18.
              1st. ditto $2.00. 18th. to him advd. by order of the Prest. $33.50
              35.50
              61 50
            
            
              
              
              
              
              $310 23
            
          
        